DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-12 are allowed. 
	The present invention is directed to color adjustment system and method. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, a method comprising: 
determining a recipe vector of a recipe to a printing device, wherein the recipe is representative of a spot color in an input image, the recipe vector being based on one or more recipe color properties of the recipe; 
determining a pixel vector of a pixel of an output of a printing device based on one or more pixel color properties of the pixel, wherein the pixel vector is representative of a spot color in an output of a printing device; 
comparing the recipe vector and pixel vector to determine a difference between the recipe and pixel; 
adjusting one or more pixel color properties of the pixel when the difference is below a predetermined threshold, to reduce the difference so as to substantially reproduce the spot color of the input image in the output of the printing device; and
providing the adjusted pixel color properties to the printing device.


	Regarding claim 1, Gil et al. (US 2008/0043271 A1) discloses methods and systems for color management in image/text printing or display systems, and more particularly to a system and method for automatically achieving spot color production through use of a plurality of gain matrices per spot color in determining spot color coordinates. Furthermore, this disclosure provides a means for mapping out-of-gamut target spot colors substantially near a boundary of the gamut of an image output device, such as a printer or display.
	Mestha et al. (US 2009/0296113 A1) discloses methods and systems for color management in image/text printing or display systems, and more particularly to systems and methods for automatically achieving spot color production for multi-color print engines through use of a plurality of gain matrices per spot color in determining spot color coordinates.
However, Gil et al. (US 2008/0043271 A1) in view of Mestha et al. (US 2009/0296113 A1) do not specifically disclose “comparing the recipe vector and pixel vector to determine a difference between the recipe and pixel; adjusting one or more pixel color properties of the pixel when the difference is below a predetermined threshold, to reduce the difference so as to substantially reproduce the spot color of the input image in the output of the printing device; and providing the adjusted pixel color properties to the printing device”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.

 	Independent claims 8 and 12 are reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claims 8 and 12 are found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-7, 9-11, the instant claims are dependent on allowable claims and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/Primary Examiner, Art Unit 2672